     Case 2:19-cv-03668-CBM-MAA Document 13 Filed 12/20/19 Page 1 of 1 Page ID #:37




 1
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 2

 3    DAVE VACCARO, individually and ) Case No. 2:19-cv-03668-CBM-MAAx
      on behalf of themselves and all others )
 4
      similarly situated,                    ) ORDER [JS-6]
 5    Plaintiff,                             )
 6
                                             )
      vs.                                    )
 7                                           )
 8    BLUE CANARY SERVICES LLC, )
      and DOES 1 through 10, inclusive, )
 9
      and each of them,                      )
10    Defendant.                             )
                                             )
11

12
              IT IS HEREBY ORDERED that pursuant to the Stipulation of the parties
13
      this matter is dismissed without prejudice, pursuant to Federal Rule of Civil
14
      Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and attorneys’
15
      fees.
16
                                            Dated this 20TH Day of December, 2019.
17

18

19
                                             _______________________________
20                                           The Honorable Consuelo B. Marshall
                                              UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28




                                         Order to Dismiss - 1
